Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1-4, 6, 9-14, 16, and 19-21 are found to be allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claims 1, 11, and 21 regarding a combustion engine system and associated method, wherein the system includes a cylinder block defining a portion of a combustion chamber and including a lubricant passageway extending at least partially therethrough to communicate oil through the cylinder block further including a supercritical fluid heat exchanger to draw heat from an oil output by the lubricant passageway, in combination with the remaining limitations set forth respectively in Claims 1, 11, and 21, are not disclosed nor taught by the prior art.
Concerning the closest related prior art, Beibiao (CN 201635863 U) discloses a combustion engine system (see Abstract and Figure 5) that includes a cylinder head (2) having a combustion chamber (6) and an exhaust outlet (5) fluidly coupled to the combustion chamber to output combustion gases (inherent function of an engine exhaust outlet), and a supercritical fluid passageway (8) extending at least partially through the cylinder head (2) (see Figure 5) to communicate a volume of a supercritical fluid into the cylinder head and draw heat from the combustion gases (see paragraphs [0025], [0035], [0044]).
However, neither Beibiao nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. Specifically, the prior art does not teach or suggest the system including a cylinder block defining a portion of a combustion chamber and including a lubricant passageway extending at least partially therethrough to communicate oil through the cylinder block further including a supercritical fluid heat exchanger to draw heat from an oil output by the lubricant passageway.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747